In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-105 CV

____________________


WILLIAM EARL CUNNINGHAM, Appellant


V.


AARON ROOT, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-167,284




MEMORANDUM OPINION
	William Earl Cunningham, an inmate in the Texas Department of Criminal Justice,
Institutional Division, filed suit against Aaron Root for violation of state law and the
Eighth Amendment's prohibition against cruel and unusual punishment.  U.S. Const.
amend. VIII.  Root answered and moved to dismiss the claim as frivolous pursuant to
Chapter 14 of the Texas Civil Practices and Remedies Code.  See Tex. Civ. Prac. & Rem.
Code Ann. §§ 14.001-.014 (Vernon 2002).  Subsequently, the trial court dismissed the
suit as frivolous.  
	The record before this court does not demonstrate Cunningham complied with the
requirement of section 14.004 to file an affidavit relating to previous filings, but does
contain evidence of other filings by Cunningham.  See Tex. Civ. Prac. & Rem. Code
Ann. § 14.004 (Vernon 2002).  Accordingly, we hold the trial court did not abuse its
discretion in dismissing his suit.  See White v. State, 37 S.W.3d 562, 565 (Tex. App.--Beaumont 2001, no pet.).
	AFFIRMED.
								PER CURIAM

Submitted on January 26, 2005  
Opinion Delivered February 3, 2005


Before McKeithen, C.J., Kreger, and Gaultney, JJ.